Citation Nr: 0801485	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-24 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected residuals of left 
knee dislocation, post-traumatic patellofemoral arthritis. 

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
residuals of left knee dislocation, post-traumatic 
patellofemoral arthritis. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of left knee dislocation, post-
traumatic patellofemoral arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision from the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for back and 
right knee disabilities, claimed as secondary to service-
connected residuals of left knee dislocation, post-traumatic 
patellofemoral arthritis are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

The veteran's service-connected residuals of left knee 
dislocation, post-traumatic patellofemoral arthritis are 
shown by the evidence to consist primarily of subjective 
complaints of pain and tenderness, with flexion to 140 
degrees, 0 degrees extension and no evidence of instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected residuals of left knee dislocation, 
post-traumatic patellofemoral arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 
5010-5257, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, VA's duty to notify was satisfied by way of letters 
sent to the appellant in September 2002 and March 2005 that 
fully addressed all four notice elements and the September 
2002 letter was sent prior to the initial AOJ decision in 
this matter.  The March 2005 letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, from the Orlando VA Outpatient Clinic.  
The veteran submitted private treatment records of November 
2004.  The appellant was afforded a VA medical examination in 
June 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Arthritis, due to trauma and substantiated by x-ray findings, 
Diagnostic Code 5010, is to be rated as degenerative 
arthritis, Diagnostic Code 5003.  Degenerative arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Increased Rating for Residuals of Left Knee 

The veteran contends that his service-connected residuals of 
left knee dislocation, post-traumatic patellofemoral 
arthritis have increased in severity.

VA records of April 1998 indicate the veteran had moderate to 
severe degenerative changes of the patellofemoral joint of 
left knee.  In January 2001 the veteran received VA treatment 
for stiffness and pain of the left knee.  An April 2001 VA 
examination revealed chronic patellar traumatic knee 
dislocation, with traumatic arthritis, otherwise a fairly 
normal examination with pain and degenerative changes noted.  
Treatment records of May 2002 reveal the veteran had 0 to 120 
degrees of motion, and he was diagnosed with degenerative 
arthritis.  A VA examination of November 2002 showed post-
traumatic patellofemoral arthritis with some aching pain, 
catching and locking on occasion as well as some occasional 
giving away and that he used a cane.  A VA x-ray report of 
April 2004 indicates the veteran had mild degenerative 
changes.  

December 2002 VA treatment records indicate he had persistent 
pain with 0 to 95 degrees of motion of the left knee with 
fairly significant arthritis, and the orthopedic surgeon 
opined that the veteran could consider arthroscopic 
debridement but suspected he would need a total knee 
replacement before too long.  In June 2003, VA treatment 
records the examiner found the veteran had difficulty getting 
up and down, and 0 to 100 degrees of motion.  October 2003 VA 
treatment records indicate the veteran had intermittent pain 
and swelling, and 0 to 105 degrees of motion.  Treatment 
records of April 2004 indicate persistent pain and swelling 
with moderate limitation of motion of 0 to 100 degrees, and 
the orthopedic surgeon opined he would benefit from 
arthroscopic debridement.  Treatment records of October 2004 
showed range of motion from 0 to 115 degrees with discomfort.  
In July 2004 the veteran's range of motion was from 0 to 90 
degrees with some swelling and opined that the veteran 
probably needed to have a total knee replacement.

Private opinion of November 2004 indicates the veteran had 
osteoarthritis and would at some point have to consider a 
total knee replacement.  A VA examiner of June 2005 found the 
veteran had no recurrent subluxation aside from the one 
episode in service, and 0 to 140 range of motion, with the 
knee appearing very stable and intact.  The veteran exhibited 
no pain with motion or edema, redness or heat and no abnormal 
movement but there was guarding of movement.  He had pain at 
the medial joint line and tenderness and a labored gait using 
a cane.  He had no pain with repetitive movement and there 
was negative ankylosis.  The physician opined that the 
veteran's degenerative arthritis was stable and did not 
appear to be progressing.

The veteran's service-connected residuals of left knee 
dislocation, post-traumatic patellofemoral arthritis are 
under Diagnostic Code 5010-5257.  

As to 38 C.F.R. § 4.71a Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability results in a 10 
percent rating, while moderate recurrent subluxation or 
lateral instability results in a 20 percent rating.  However, 
the current medical evidence does not show recurrent 
subluxation or lateral instability.  

Thus, the Board looks at the veteran's service-connected 
disability under Diagnostic Code 5010, degenerative arthritis 
due to trauma, which provides that it is to be rated as 
degenerative arthritis, Diagnostic Code 5003.  Degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

VA General Counsel has held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).

Under Diagnostic Code 5260, a 20 percent rating requires knee 
flexion limited to 30 degrees.  However, the evidence shows 
that on numerous occasions when the veteran was examined, the 
lowest left knee flexion was 90 degrees, even taking pain 
into consideration.  Similarly, under Diagnostic Code 5261, a 
20 rating requires knee extension limited to 15 degrees, and 
the evidence shows that the veteran's knee extension was 
consistently at 0 degrees.  When evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2007).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  Finally, under 
Diagnostic Code 5256, for knee ankylosis, favorable angle in 
full extension, or in slight flexion between 0 and 10 degrees 
warrants a 30 percent rating; however, the evidence does not 
show ankylosis.

After a review of the evidence, the Board finds the veteran 
has symptoms consistent with a 10 percent evaluation, under 
Diagnostic Code 5010, for residuals of left knee dislocation, 
post-traumatic patellofemoral arthritis.  The medical 
evidence reflects arthritis with full range of motion of the 
knee, which is noncompensable under Diagnostic Codes 5260 and 
5261.  There is also no evidence of any other knee disability 
manifested that would warrant consideration of a higher 
rating under any other potentially applicable Diagnostic 
Codes.

The disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on that basis.  For 
example, there is no competent evidence that the veteran's 
residuals of dislocated left knee have resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for an increased 
rating for service-connected residuals of dislocated left 
knee, post-traumatic patellofemoral arthritis and the claim 
for an increased rating must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert supra. 


ORDER

A disability evaluation in excess of 10 percent for residuals 
of service-connected of left knee dislocation, post-traumatic 
patellofemoral arthritis is denied.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The appellant was not provided with notice 
of the type of evidence necessary to establish an effective 
date or increased rating if service connection is granted on 
appeal.  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, as to evidence of current right knee and back 
disabilities, the claims file contains numerous records 
indicating treatment for degenerative arthritis of the right 
knee and degenerative disk disease of the lumbar spine.  
Evidence of an in-service right knee problem exists in the 
veteran's service medical records in the form of treatment in 
May 1964.  As to an indication that the right knee and back 
disabilities may be associated with the veteran's service, or 
with his service-connected residuals of dislocated left knee, 
there is a VA treatment record of December 2002 in which an 
orthopedic physician noted that he could not say the 
veteran's right knee and back conditions were not related to 
his service-connected residuals of dislocated left knee.  
There is also a private treatment record of November 2004 to 
the effect that it is possible the veteran's service-
connected condition has caused his right knee and back 
disabilities.  Therefore, in this case, the Board finds that 
there is insufficient competent evidence on file to make a 
determination on the issues of service connection for right 
leg and back as secondary to residuals of dislocated left 
knee to determine if they are either directly related to 
service or secondarily related to the veteran's service-
connected residuals of dislocated left knee.  The veteran has 
not been afforded a VA medical examination, including with 
medical nexus opinion, on these claims and there is otherwise 
little competent medical opinion of record on the questions 
of nexus of right knee and back to service.   

In December 2000, the veteran claimed compensation for right 
knee and back disabilities as secondary to his service-
connected residuals of dislocated left knee.  However, 
although the RO decided the veteran's right knee and back 
claims on the basis of secondary service connection to his 
dislocated left knee, the RO did not provide the veteran with 
the pertinent regulations for secondary service connection, 
38 C.F.R. § 3.310 in its statement of the case of May 2004.  
It only provided him with the regulations for direct service 
connection, under 38 C.F.R. § § 3.303 and 3.304.  In December 
2003, the veteran claimed direct service connection for right 
knee and back disabilities; however, in its August 2004 
supplemental statement of the case  the RO did not provide 
any regulations, although it decided the veteran's claims on 
the basis of direct service connection.  In its October 2005 
supplemental statement of the case, the RO decided the 
veteran's right knee and back claims as direct service 
connection claims, but did not provide the pertinent 
regulations for either direct or secondary service 
connection.  The RO is required to provide the veteran with 
the pertinent regulations regarding his claim and this must 
be addressed in the Remand.

In November 2004, the RO received a private opinion letter of 
the same month that opined on the veteran's right knee and 
back claims.  However, the letter is neither referred to in 
the introductory "Evidence" portion, nor discussed in the 
Reasons and Bases portion of the October 2005 SSOC.  This 
evidence needs to be carefully considered upon Remand.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  After completion of the above, the 
AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by appropriate VA 
specialist, to assess the nature and 
severity of the veteran's back and right 
knee disabilities.  The examiner should 
review the pertinent evidence in the 
claims file and must indicate in the 
examination report that such was 
performed.  Further, all indicated tests 
or studies deemed necessary for an 
accurate assessment, to include X-ray 
studies, should be done.  

The examiner should offer an opinion as 
to whether the veteran's right knee and 
back disabilities are at least as likely 
as not (50 percent or greater 
probability) related to (caused or 
aggravated by) his service on a direct 
basis, and as related to his service-
connected dislocated left knee disability 
on a secondary basis.  A complete 
rationale should be provided for any 
opinion given, and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason(s) why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims for service connection for right 
knee and back disabilities on both a 
direct basis and as secondary to the 
veteran's service-connected residuals of 
dislocated left knee.  If service 
connection cannot be granted, an 
appropriate supplemental statement of the 
case should be issued with all pertinent 
regulations.  The veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, it 
otherwise is order.  The purpose of this remand is to fulfill 
VA's duty to assist in further developing the veteran's claim 
by obtaining a VA medical examination.  The veteran is 
advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


